Citation Nr: 1804710	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism status post thyroidectomy, currently rated as 60 percent disabling.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for hypertension, secondary to the degenerative spondylosis of the lumbar and cervical spine.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) from January 2004, January 2008, and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to service connection for IBS and entitlement to service connection for hypertension, secondary to the degenerative spondylosis of the lumbar and cervical spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence indicates that the Veteran's hypothyroidism has been manifested by fatigue, mental sluggishness, weight gain, mental disturbance, sleepiness, cold intolerance, and constipation throughout the period on appeal.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for hypothyroidism have been met throughout the period on appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2017).   






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the January 2015 supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Hypothyroidism

The Veteran is currently service-connected for hypothyroidism and seeks an increased rating. The disability is currently rated as 60 percent disabling under Diagnostic Code 7903. Diagnostic Code 7903 provides a 60 percent rating when the disability causes muscular weakness, mental disturbance, and weight gain.  A total 100 rating is assigned when the disability causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia (less than 60 beats per minute), and sleepiness. Under Diagnostic Code 7903, "mental disturbance" includes dementia, slowing of thought, and depression.  38 C.F.R. § 4.119, Diagnostic Code 7903.

The evidence of record reflects that the Veteran has struggled throughout the pendency of the claim to control his hypothyroidism.  Medical treatment records and the Veteran's lay statements documented the Veteran exhibiting a number of symptoms, including muscular weakness, mental disturbance, and weight gain.  

The Veteran received a VA evaluation on September 21, 2006, and the examiner noted that, as a result of his thyroid condition, the Veteran had suffered from fatigability, sleepiness, emotional instability, depression, slowing of thought, poor memory, and difficulty swallowing.  The symptoms occurred on a daily basis.  The Veteran also had intolerance of cold weather described as developing hives when it is cold.  The condition also affected his weight, as the Veteran went from 200 pounds to 208 pounds within a month.  They thyroid condition also resulted in heart problems consisting of a slight murmur.  Furthermore, the Veteran developed gastrointestinal problems consisting of having constipation that had resulted in developing hemorrhoids.  

The Veteran received another VA evaluation in August 2008 and reported that his hypothyroidism had been active since 2001.  As a result of the condition, he described fatigability, sleepiness, tremor, emotional instability, depression, the slowing of thought, poor memory, respiratory difficulty and difficulty swallowing.  The symptoms caused him to always feel tired, and to be moody, sleepy, sore, depressed, and have a poor memory.  The Veteran did not have problems tolerating hot or cold weather, and the condition did not affect his body weight.  However, it did result in heart problems, resulting in fluttering in his heart, and gastrointestinal problems consisting of causing constipation and thus hemorrhoids.  

The Veteran received private treatment for his hypothyroidism, and his physician submitted correspondence in January 2009 indicating that the Veteran's symptoms included muscular weakness, fatigue, constipation, weight gain, cold intolerance, elevated blood pressure, chest pains, and mental depression.  

With perhaps the exception of diagnosed bradycardia, the Veteran has otherwise displayed all of the criteria listed under the 100 percent rating, and given his doctor's reference to a heart flutter and other heart problems, the Board will give him the benefit of the doubt and find that his hypothyroidism more nearly approximates the criteria required for the 100 percent rating throughout the pendency of his appeal.  


ORDER

A 100 percent evaluation for hypothyroidism is granted for the entire period on appeal, subject to the law and regulations governing the payment of monetary benefits.






REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claims on appeal.  

Hypertension

As the Veteran's medical records establish a current diagnosis of hypertension, and there is an indication, through assertions of the Veteran, that the disabilities may be related to his service-connected disabilities, the Board finds that a medical examination with an opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  Specifically, a remand is required to afford the Veteran a VA examination so as to determine the nature and etiology of his hypertension.

IBS  

Regarding the Veteran's claim for entitlement to service connection for IBS as secondary to service-connected degenerative spondylosis of the lumbar spine and cervical spine, a VA examination was performed in June 2009.  However, the examiner's opinions were inadequate, as the examiner provided a negative nexus opinion with regards to causation but did not offer an opinion as to aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examiner should note that there is a current diagnosis of hypertension.  The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed hypertension is related to service.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his hypothyroidism, degenerative spondylosis of the lumbar spine or degenerative spondylosis of the cervical spine.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

If the examiner finds that the Veteran's hypertension disability has been permanently aggravated/worsened by his service-connected conditions, the degree of worsening should be identified.  

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his IBS.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's IBS had its onset in service or is otherwise the result of an incident in service.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's IBS was caused or aggravated by his hypothyroidism, degenerative spondylosis of the lumbar spine or degenerative spondylosis of the cervical spine.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

If the examiner finds that the Veteran's IBS disability has been permanently aggravated/worsened by his service-connected conditions, the degree of worsening should be identified.  

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claim for service connection for hypertension and IBS.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


